Citation Nr: 1132554	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-37 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for hypertension and assigned an initial 10 percent evaluation, effective April 7, 2005, and established service connection for tension headaches and assigned a noncompensable evaluation, effective March 14, 2005.  

It is noted that in the April 2010 Board remand, the issue related to the Veteran's headache disorder was bifurcated to represent two different rating assignments for two different time periods.  In the May 2011 rating decision, the RO assigned a 30 percent rating for headaches for the entire time period under appeal, thus the headache issues have been recharacterized in the case caption, above.  

In December 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  


FINDINGS OF FACT

1.  The Veteran's hypertension has not been productive of diastolic pressure predominately 110 or more, or systolic pressure of 200 or more, at any time during the course of this appeal.

2.  Resolving all reasonable doubt in the Veteran's favor, the service-connected headaches are manifested by very frequent prostrating and prolonged attacks, which are productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2010).

2.  The criteria for an initial evaluation of 50 percent for headaches are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran with regard to his claims.  These claims arise from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension and headaches.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service and post-service treatment records, and his VA examination reports have been associated with the claims folder.  The Veteran has not notified VA of any additional available relevant records with regard to the claims decided, below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

The Veteran was also afforded a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ discussed the necessary evidentiary requirements and potential helpful evidence with the Veteran.  In fact, he was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for VA benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

Initial Rating 

The Veteran filed his claim for entitlement to service connection for a headache disorder in March 2005, and his hypertension claim in April 2005.  The claims were granted by way of the October 2007 rating decision, and the Veteran has perfected an appeal as to the ratings initially assigned.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Further, the Board must evaluate the medical evidence of record since the filing of the Veteran's claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Hypertension

The Veteran contends that his hypertension is more severely disabling than the rating reflects.  He is presently rated as 10 percent disabled for hypertension since the date of his claim for service connection in April 2005.  

Evaluations for hypertension are assigned under DC 7101, which states that a 10 percent evaluation is warranted in cases of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Veteran's current rating is 10 percent.  For an increase to 20 percent, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation contemplates diastolic pressure predominantly 120 or more.  Finally, a 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  

For the entire period on appeal, including a review of all records dating back to April 2004, one year prior to the service connection claim, the Veteran's hypertension has not been productive of diastolic pressure predominately 110 or more, or systolic pressure of 200 or more, as required for a higher 20 percent disability rating under DC 7101. 

While many of the Veteran's records note his history of hypertension, they do not all record hypertension readings.  In July 2004, a private clinical note shows blood pressure measured as 147/97 and 160/106.

In a June 2007 VA examination report, it is noted that the Veteran's hypertension is kept under control.  Blood pressure on the date of the examination was 154/106, 150/106, and 150/104.  In February 2009, another VA examination reports shows blood pressure measured as 160/100, 140/100, and 140/100.  The most recent VA hypertension examination was in December 2010.  At that time, blood pressure readings were 132/81, 130/80 and 134/78.

The January 2011 VA examination pertaining to the Veteran's headache also reports on the Veteran's vital signs on the date of the examination.  His blood pressure was reported as 135/95 on that date.

Thus, the highest diastolic pressure since April 2004 was 106, and the highest systolic pressure was 160.  There are no documented blood pressure readings of diastolic pressure readings predominately 110 or more or; systolic pressure predominately 200 or more, for any period as required to meet the criteria for a higher 20 percent rating.  In fact, none of the blood pressure readings during the appeal period show a diastolic reading of 110 or a systolic reading of 200.  Thus, the preponderance of the medical evidence is against entitlement to a 20 percent rating at any point in the appeals period.  The severity of the Veteran's hypertension disability most closely approximates that of a 10 percent rating under DC 7101, which is the presently assigned rating.  As such, this claim must be denied.

Headaches

The Veteran's headache rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100, migraine headaches.  The Veteran is seeking an increased initial rating for his service-connected headaches.  The Veteran's claim for service connection was filed in March 2005.  The claim was initially denied in December 2005, but then granted by way of the October 2007 rating decision.  A noncompensable rating was assigned, effective the date of the Veteran's claim for service connection.  Then, in April 2009, another rating decision was issued, assigning a 10 percent rating, effective March 21, 2009.  The Board later remanded the issue for additional development, after which a May 2011 rating decision assigned a 30 percent rating for headaches, effective March 14, 2005, the original date of service connection.  

Under the Diagnostic Code (DC) for migraine headaches, the presently assigned 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  

The Board reviewed the medical and lay evidence dating back to March 2004 to assess the severity of the Veteran's headaches.  

A May 2006 statement from his private psychiatrist notes his history of tension headaches, including the occasional interference with work due to his symptoms.

In June 2007, the Veteran was afforded a VA examination.  At this time he reported headaches once or twice a day, which continue until the Veteran takes medication.  Tension headaches were diagnosed.  In a September 2008 statement, the Veteran reported headaches averaging once per week for the prior two to three years.

Another VA examination was conducted in March 2009.  At this time, the examiner noted that the Veteran has two to three prostrating attacks of headache per month, which he treats with Aleve as needed, but not continuously.  Also, at the December 2009 Board hearing, the Veteran again reported attacks approximately two times per month, lasting one to three days.  He also reported missing almost one week per month of work due to headaches.  See hearing transcript at pages 11-12.  His employer, however, submitted a report showing dates of work missed between November 2006 and November 2009.  The report shows time missed for headaches in December 2006, April 2007, May 2007, July 2007, December 2007, March 2008, and July 2008.

Most recently, the Veteran was examined in January 2011.  The Veteran reported headaches at this time that occur twice weekly, lasting anywhere from a few hours to all day.  They were described as throbbing and causing ringing in his ears.  He was noted as taking Naproxen, as well as using bedrest and darkness for treatment.  At this time, he also suggested that he had missed approximately four weeks of work in the prior year due to headaches.

In making all determinations, the Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).In this case, the Board finds no reason to doubt the Veteran's description of the severity of his headaches, as headache pain is a lay observable symptom, and the frequency with which he misses work is also a fact that he is competent and credible to attest to.  Both the lay assertions by the Veteran, as well as the consistent medical evidence in the record, establish that throughout the course of this appeal, the Veteran's service-connected headache disability is manifested by prostrating headaches largely noted as averaging two times per month, lasting one to two days, which are described as prostrating and occasionally interfering with the Veteran's work.  In light of the foregoing, and resolving all reasonable doubt in his favor, the Board finds that given the frequency and severity of the Veteran's headaches and the impact on his employment, the Board finds that entitlement to the maximum 50 percent evaluation under Diagnostic Code 8100 has been shown.

Extraschedular Consideration

Finally, neither the Veteran's hypertension nor his headaches warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that although the records show some interference with the workplace, no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization due to his hypertension or headaches that would warrant an extraschedular evaluation.  The rating criteria contemplate the disabilities and the rating criteria are thus adequate to evaluate the disability.  Referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial rating in excess of 10 percent for hypertension is denied.

An initial 50 percent rating for headaches is granted, subject to the law and regulations governing the payment of VA monetary benefits.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


